Citation Nr: 9914428	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 332	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.  The veteran died in May 1997.  The surviving 
spouse is the appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for cause of 
death.  

The appellant raised an informal claim for accrued benefits 
for post-traumatic stress disorder (PTSD) in a statement 
received at the RO after the veteran's death.  This the issue 
is referred to the RO for adjudication.  


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for 
cause of death is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not include a medical 
diagnosis of a liver disorder.  The November 1968 medical 
enlistment examination shows the abdomen was normal.  There 
are no records of a liver related condition being diagnosed, 
treated, or otherwise identified during the veteran's period 
of service.  The August 1971 medical separation examination 
also shows the abdomen was normal.  These records included 
laboratory testing.  

Post-service medical records indicate that the veteran was 
treated at a private medical facility in June 1995 and July 
1995 for symptoms of eczema.  No liver related problems were 
diagnosed, treated, or otherwise identified.  

In January 1997 the veteran was admitted to the Seattle VA 
Medical Center (MC) with jaundice and abdominal swelling.  On 
admission, an ultrasonography of the abdomen revealed 
multiple hepatic masses highly suggestive of metastatic 
disease, moderate ascites, rencanalized paraumbilical vein 
consistent with portal hypertension, and mild diffuse 
nonspecific gallbladder wall thickening.  Further testing was 
performed to rule out metastasis.  Chest-x-rays were negative 
for pulmonary metastasis.  An ultrasound guided liver biopsy 
was performed revealing multiple hepatic masses, some of 
which demonstrated increased flow, by color doppler, 
consistent with a hypervascular tumor.  It also revealed mild 
ascites and portal hypertension.  A microscopy was performed, 
revealing no evidence of malignancy.  The veteran was also 
diagnosed with cirrhosis of the liver with chronic and active 
inflammation, prominent bile duct proliferation, and no 
evidence of malignancy.  These records do not include medical 
opinions relating the diagnoses to Agent Orange exposure or 
any other incident or event of active service.  

The veteran filed an application for compensation and pension 
in February 1997 in which he alleged a variety of service-
connected medical problems including liver problems.  He also 
submitted a letter in which he alleged that his current 
medical problems, including liver lesions, hypertension, and 
edema of the feet, legs, and abdomen, were caused by his 
exposure to a substance in Vietnam used to spray mosquitoes.  
He stated that he was told that the substance being sprayed 
was diesel and water, but opined that it smelled like 
malathion.  

In March 1997 the veteran underwent a VA medical examination 
for compensation and pension at the Seattle VAMC.  The 
veteran reported that he thought he had cancer of the liver.  
Dr. E.Y. noted that he did not have the veteran's complete 
file from his previous admission to the Seattle VAMC.  Dr. 
E.Y. also noted that the veteran was positive for hepatitis B 
and hepatitis C, that the veteran had a prior history of 
intravenous drug use, and that the veteran had not had blood 
or plasma transfusions prior to the January 1997 VA hospital 
admission.  On examination, the veteran's abdomen was 
protuberant with an umbilical hernia superior to the 
umbilicus.  He could not find any significant 
lymphadenopathy.  There was hypertrophic mammary tissue found 
in his left breast.  The veteran was diagnosed with hepatic 
metastasis with secondary left gynecomastia, intention 
tremor, diffuse musculoskeletal cramping, and an umbilical 
hernia.  Dr. E.Y. did not specifically link the veteran's 
liver disease in-service Agent Orange exposure or any other 
incident or event of active service.  

In May 1997, the RO granted nonservice-connected disability 
pension benefits for liver disease with ascites and 
peripheral edema; hands falling asleep with muscle tremors 
and cramps of the arms; a back injury; and a chronic skin 
disorder; however, the RO denied service connection for all 
of these conditions.  


A certified copy of the veteran's death certificate indicates 
that he died on May [redacted], 1997.  The immediate cause of death 
was noted as being hepatocellular carcinoma.  The veteran's 
death certificate does not list any other contributing cause 
or other significant conditions.  

The appellant subsequently filed an application for 
dependency and indemnity compensation in June 1997.  In 
October 1997, the RO notified the appellant that the evidence 
did not establish that the veteran's death was due to a 
service-connected disability.  The RO also notified the 
appellant of the reasons for denying her claim in the June 
1998 statement of the case.  The RO notified the appellant 
that service connection for cirrhosis of the liver or 
hepatocellular carcinoma was not warranted on a direct basis 
or a presumptive basis due to Agent Orange exposure.  The RO 
noted that the cause of the veteran's death was not 
recognized as among the disabilities thought to result from 
AO and there was no evidence linking these post-service 
disabilities to active service.  

In September 1998 the appellant submitted a substantive 
appeal, VA Form 9.  With this form, she provided information, 
which she reportedly obtained from the American Cancer 
Society.  Relying on the report, the appellant stated that 
damage to liver cells can be caused by aflatoxins such as 
those used in Thailand and Vietnam.  She continued, stating 
that aflatoxins can remain in fatty tissues of the body for 
several years before being absorbed into the system.  She 
also related that metastatic and secondary liver tumors are 
those that develop in other organs of the body such as lungs, 
pancreas, colon, or stomach, and later metastasize in the 
stomach.  

A supplemental statement of the case was issued September 
1998 addressing the appellant's use of a medical treatise and 
denied service connection for cause of death.  

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
Court) has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for cause of death must be denied as not well 
grounded.  

The record shows that the veteran's immediate cause of death 
on May [redacted], 1997 was hepatocellular carcinoma.  There 
are no service medical records of any liver related condition 
being treated, diagnosed, or otherwise identified during the 
veteran's active military service.  There are no post-service 
medical records of any liver-related condition being treated, 
diagnosed, or otherwise identified for many years following 
his discharge from military service; the veteran was not 
diagnosed with any liver related problems until 1997.  

Furthermore, the veteran's cause of death, hepatocellular 
carcinoma, is not included among the list of diseases that VA 
has determined to be positively associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
3.309(e) (1998).  Therefore, a presumption in favor of 
service connection does not apply.  

38 U.S.C.A. § 1116 provides that, for the purpose of this 
subsection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease referred to in paragraph (1)(B) of 
this subsection, shall be presumed to have been exposed 
during such service to an herbicide agent ... unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service (the Board notes that the 
veteran satisfies the first prong of the requirement in that 
he did have requisite service in Vietnam).  The specific 
diseases presumed to have been incurred as a result of Agent 
Orange exposure are listed in 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e); hepatocellular carcinoma is not a 
disease listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

In McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  





The appellant contends that the veteran's exposure to 
herbicides or chemicals during active service caused or 
contributed to the hepatocellular carcinoma that precipitated 
his death.  The appellant has referred to information from 
the American Cancer Society in support of her arguments.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  In addition, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded if no cognizable evidence is submitted to 
support a claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

The appellant has not submitted or identified competent 
medical evidence to show that the veteran's death was due to 
a disability linked to his service on the basis of such 
exposure.  The medical treatise she referred to made only a 
generic statement about how "[d]amage to liver cells can be 
caused by aflatoxins."  Such a generic statement about a 
possible link is too general and inconclusive to well ground 
a claim.  See Wallin v. West, 11 Vet. App. 509, 513 (1998);  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred mouth blister and 
a present pemphigus vulgaris condition did not satisfy the 
nexus element of a well-grounded claim);  Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (holding that a 
physician's statement, that "Trauma to the chest can cause 
restrictive lung disease," did not link chest trauma 
specifically to the veteran's condition  and was too general 
and inconclusive to make the claim well-grounded).  



As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, the appellant's lay opinion is an insufficient 
basis upon which to find her claim well grounded for service 
connection for the cause of the veteran's death.  
Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

The Board further finds that the RO properly advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any post-service medical evidence that would 
well ground her claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed.Cir 
1997). 


ORDER

Entitlement to service connection for cause of death is 
denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

